 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO VASQUEZ, et al.,                            Case No. 1:19-cv-01610-AWI-SAB

12                  Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
13           v.                                          DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
14   COUNTY OF STANISLAUS, et al.,                       OF THE FEDERAL RULES OF CIVIL
                                                         PROCEDURE
15                  Defendants.
                                                         (ECF No. 48)
16

17

18          On March 16, 2021, minor Plaintiff J.V. through their guardian ad litem Jessica Santos

19 (“Petitioner”), filed a petition to compromise minor Plaintiff J.V.’s claims in this action. (ECF
20 No. 42.)       On April 20, 2021, the undersigned issued findings and recommendations

21 recommending that the petition to compromise the minor’s claims be granted. (ECF No. 46.)

22 On May 19, 2021, the District Judge adopted the findings and recommendations in full, and

23 ordered the parties to file a stipulation of dismissal within thirty (30) days. (ECF No. 47.)

24          On May 26, 2021, a stipulation was filed dismissing this action with prejudice and with

25 each party to bear its own costs and fees. (ECF No. 48.) In light of the stipulation of the parties,

26 this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111
27 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of

28 costs or attorneys’ fees.

                                                     1
 1          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 2 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 26, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
